Case 4:17-cv-00624 Document 194-10 Filed on 02/26/19 in TXSD Page 1 of 4




           EXHIBIT J
     Case 4:17-cv-00624 Document 194-10 Filed on 02/26/19 in TXSD Page 2 of 4




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

KAREN MINIEX,                                     §
Plaintiff,                                        §
                                                  §
                                                  §
v.                                                §    CIVIL ACTION NO. 4:17-CV-00624
                                                  §
HOUSTON HOUSING AUTHORITY,                        §
Defendant.                                        §

                        PLAINTIFF KAREN MINIEX’S PROPOSED
                               VOIR DIRE QUESTIONS

        Plaintiff Karen Miniex, by and through her undersigned counsel, respectfully submits the

following proposed voir dire questions to be asked of prospective jurors. Further, Plaintiff

respectfully requests an opportunity for her counsel to be able to individually question

prospective jurors after the Court has concluded its inquiries.

        1.     Have you ever worked for a company that had a contract to do work for a

government agency?

        2.     Have you ever been responsible for ensuring compliance with a government

contract?

        3.     Have you, a family member, or close friend ever been terminated or fired from a

job? If yes, please describe the circumstances.

        4.     Have you, a family member, or close friend ever been investigated, disciplined, or

reprimanded at work? If yes, please describe the circumstances.

        5.     Have you, or someone close to you, ever filed any type of employment grievance

or lawsuit against an employer? Describe the circumstances.




                                                  1
Case 4:17-cv-00624 Document 194-10 Filed on 02/26/19 in TXSD Page 3 of 4




                                       Respectfully Submitted,

                                       /s/ Zenobia Harris Bivens
                                       Zenobia Harris Bivens
                                       State Bar No. 24065378
                                       Joel M. Androphy
                                       State Bar No. 01254700
                                       Victoria Mery
                                       State Bar No. 24094845
                                       Michael Hurta
                                       State Bar No. 24097860
                                       Berg & Androphy
                                       3740 Travis Street
                                       Houston, Texas 77002
                                       Telephone (713) 529-5622
                                       Facsimile (713) 529-3785
                                       Email: zbivens@bafirm.com
                                       Email: jandrophy@bafirm.com
                                       Email: vmery@bafirm.com
                                       Email: mhurta@bafirm.com

                                       Attorneys for Plaintiff Karen Miniex




                                   2
   Case 4:17-cv-00624 Document 194-10 Filed on 02/26/19 in TXSD Page 4 of 4




                                  CERTIFICATE OF SERVICE

       This is to certify that on this date the foregoing was electronically filed with the Clerk of
the Court using the CM/ECF System.

       Dated this 26th day of February, 2019.


                                                             /s/ Victoria R. Mery
                                                             Victoria R. Mery




                                                 3
